Citation Nr: 1827143	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-21 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for right arm atrophy and weakness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Creegan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

A hearing in this matter was held before the undersigned Veteran's law judge in September 2015 in Honolulu, Hawaii. The transcript is of record. 

This case was previously before the Board in March 2016, at which time it was remanded for further development. The directives having been substantially complied with, the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).

The representative has argued that the Board should address the issue, noting that this has been an on-going appeal that started long before the effective date assigned by the AOJ.  However, in reality, that is an effective date issue, rather than a service connection issue.  The Board does not have jurisdiction of this downstream element.  We do recommend that the representative or the Veteran file the mandatory NOD with the AOJ as to the effective date.


FINDING OF FACT

An August 2017 rating decision granted service connection for post polio syndrome right upper extremity claimed as right arm atrophy and weakness.



CONCLUSION OF LAW

The Board lacks jurisdiction over the claim of service connection for right arm atrophy and weakness, because that claim has been granted and rendered moot. 
38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Veteran's claim of service connection for right arm atrophy and weakness was granted in a rating decision issued by the AOJ in August 2017. As a general matter, the grant of a claim of service connection constitutes an award of full benefits sought on an appeal of the denial of a service connection claim. Seri v. Nicholson, 21 Vet. App. 441, 447 (2007). See also Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection). 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C. § 7105; 38 C.F.R. § 20.202. Here, as a result of the AOJ's action, there no longer remains a case or controversy with respect to this claim. Therefore, the Board lacks jurisdiction over this issue because it has been granted and rendered moot on appeal. 38 U.S.C. §§ 7104, 7105; 
38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202. Therefore, dismissal of this claim is warranted.



ORDER

The appeal as to service connection for right arm atrophy and weakness is moot, and the claim is dismissed for lack of jurisdiction.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


